Citation Nr: 0808128	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for low back disability 
as secondary to service connected right knee disability.

3.  Entitlement to service connection for bilateral plantar 
calcaneal heel syndrome as secondary to service connected 
right knee disability.

4.  Entitlement to service connection for right femur 
comminuted fracture as secondary to service connected right 
knee disability.

5.  Entitlement to an increased rating for residuals of chip 
fracture of the right patella with degenerative joint 
disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from January 1954 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2008, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a video-conference 
hearing.  The hearing transcript is associated with the 
claims folder.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The Board notes that, at the January 2008 video-conference 
hearing, the veteran identified a claim of service connection 
for tinnitus as an issue on appeal.  The RO first formally 
denied this claim in a February 2006 rating decision.  The 
veteran was provided notice of this decision, and his 
appellate rights, in a December 2006 letter.  As the record 
does not reflect that the veteran submitted a notice of 
disagreement on this issue within one year of his notice of 
decision, the Board has no jurisdiction to review the merits 
of the claim at this time.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(a).  The issue of whether the veteran wishes to 
reopen this claim is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss, which first 
manifested many years after service, is not shown to be 
related to service. 

2.  The veteran's lumbar spine disability, which first 
manifested many years after service, is not shown to be 
related to service, or caused or aggravated by his service 
connected right knee disability. 

3.  The veteran's bilateral foot disability, which first 
manifested many years after service, is not shown to be 
related to service, or caused or aggravated by his service 
connected right knee disability.

4.  The veteran's right femur disability is not shown to be 
caused or aggravated by his service connected right knee 
disability.

5.  The veteran's right knee disability is manifested by 
locking pain, joint effusion and crepitus, but demonstrates 
no instability, subluxation, or compensable limitation of 
motion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Lumbar spine disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  Bilateral foot disability was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).

4.  Right femur disability is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.310 (2007).

5.  The criteria for a disability rating greater than 20 
percent for right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5258, 5260, 5261 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Arthritis and organic diseases of the nervous system (hearing 
loss) may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision by the Court in the Allen case, which has been 
binding on VA since it was issued in 1995.  Thus, the 
regulatory provisions added by 38 C.F.R. § 3.310(b) simply 
conform VA regulations to the Court's decision, the holding 
of which has been applicable during the entire period of this 
appeal.

In this case, the veteran has been diagnosed with bilateral 
hearing loss per the standards of 38 C.F.R. § 3.385; 
degenerative disc disease of the lumbar spine status post 
laminectomy, nerve root decompression and bilateral fusion of 
L4-L5; bilateral calcaneal heel spur syndrome with plantar 
fasciitis; and comminuted fracture of the right 
subtrochanteric femur status post open reduction and internal 
fixation (ORIF).  Thus, the first Caluza factor has been met 
as to all claims.

As there is no evidence of sensorineural hearing loss or 
arthritis within one year after the veteran's separation from 
service in November 1957, the presumptive provisions of 
38 C.F.R. § 3.309(a) are not for application.

Considering the claims on direct and secondary bases (where 
applicable), the Board finds that the claims must be denied.  
The service medical records are negative for treatment for, 
or complaint of, hearing loss or disability involving the 
feet or lumbar spine.  The veteran does not claim that his 
right femur disability first manifested in service.  The 
veteran's separation examination, dated October 1957, noted a 
past history of right patella fracture treated with a cast 
for two-months.  His spine, lower extremities and feet were 
clinically evaluated as normal.  He had 15/15 hearing to 
whispered voice testing, and an audiometric evaluation did 
not evidence hearing loss disability per VA standards.  This 
is highly probative evidence against the claims.

The post-service medical records first reflect treatment for 
lumbar spine disability in 1984 as well as decreased hearing 
acuity and bilateral plantar fasciitis in 2002.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  This is 
also probative evidence against the claims.

With respect to his hearing loss, the veteran alleges that 
his hearing loss is related to his exposure to his duties as 
a flight line fire fighter in service.  The Board does not 
dispute that the veteran was exposed to loud noise during 
service.  There is no medical treatment record indicating 
that the veteran has had hearing loss for 50 years or that 
his current hearing loss is related to service, which is 
limited evidence against the claim.  

A VA audiologist in March 2004, based upon review of the 
claims folder, examination and interview of the veteran, 
found that the veteran's hearing was normal upon his 
separation from service and that it was not likely his 
current hearing loss is related to military service.  This is 
highly probative evidence against the claim.

With respect to his lumbar spine, the veteran has primarily 
argued that his lumbar spine disability is caused by, or 
aggravated by, his service connected right knee disability.  
Private medical records reflect that the veteran incurred a 
work-related back injury in 1984, resulting in the immediate 
onset of persistent low back pain and numbness of the legs.  
He was diagnosed with spinal stenosis with degenerative 
spondylolisthesis of L4-L5 and spinal stenosis of L3-S1.  
Important, during this post-service injury and treatment in 
1984, no reference is made to the service connected disorder, 
providing evidence against the claim that there is somehow a 
connection between the disorders. 

The veteran underwent laminectomy, nerve root decompression 
and bilateral fusion of L4-L5 in 1990.  Again, this treatment 
makes no reference to a problem with the back caused by the 
service connected disorder.  This is highly probative 
evidence against this claim.

The private and VA medical records do not include any medical 
evidence suggesting that the veteran's lumbar spine 
disability is related to service, or is caused by or 
aggravated by service connected right knee disability, 
providing further evidence against the claim.

A March 2007 VA examination, based upon review of the claims 
folder, included the veteran's report of the onset of low 
back pain in 1970.  The examiner, upon review of the claims 
folder, found that it was more likely than not that the 
veteran's low back condition, including his severe 
degenerative disc disease and subsequent fusion, was due to 
degenerative changes.  The examiner could draw no nexus 
between the degenerative changes of the lumbar spine and the 
service connected right knee disability.  This is also highly 
probative evidence against this claim.

With respect to his bilateral foot disability, the Board 
finds no medical treatment record suggesting that any current 
disability of the feet is due to service and/or proximately 
due to service connected right knee disability.  

The record does include an April 2004 opinion from a VA 
podiatrist, based upon review of the claims folder, who found 
that the veteran's foot complaints were part of the normal 
life process (veteran was born in August 1932) independent of 
his military service.  This is highly probative evidence 
against this claim.

The veteran and his spouse have provided lay testimony 
regarding the onset and etiology of the disabilities cited 
above.  While the veteran and his spouse are competent to 
describe manifestations of disability capable of lay 
observation, neither is competent to speak to issues of 
medical diagnosis and etiology.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, their assertions alone cannot form the basis for a 
service connection award.  The veteran's allegations of the 
onset and severity of symptoms have been considered by the VA 
examiner opinions which hold the greatest probative weight in 
this concerning the nature and etiology of the disorders.

With respect to his right femur disability, the veteran has 
argued that an instance of right knee give-way caused him to 
fall off a ladder and fracture his right femur.  

This is essentially a factual issue (did the service 
connected disorder cause the veteran to fall).  In light of 
this fact, the Board must look carefully at the injury in 
question.

The evidence reflects that the veteran fractured his right 
femur on July 31, 2004.  One emergency room (ER) physician 
recorded the following history provided by the veteran:

The patient states that he was removing web worms 
from a tree, the step ladder gave out from under 
him, and he fell anteriorly onto the ladder, 
striking his right thigh.  

Another ER physician documented the circumstances of injury 
as follows: 

[The veteran] was working today in his yard and 
climbed up on his 10 foot ladder.  The ground was 
wet, the ladder tilted and he fell.  The ladder 
struck his leg.

The operative report several days later stated:

This patient is a 71-year-old gentleman who 
slipped and fell off the ladder while he was 
removing web worms from his pecan tree.

A January 2007 letter from W.A.F., an orthopedic surgeon, 
indicated that the veteran had surgery for a right femur 
fracture in August 2004 "that he sustained after a fall from 
a ladder due to his knee giving way."

An additional letter from C.A., who had been treating the 
veteran since January 2006, included the veteran's report of 
chronic right knee/leg weakness/pain over the years.  This 
examiner stated as follows: 

[The] veteran claims that he fell off the ladder 
because of his right knee weakness and pain and is 
seeking some form of compensation in relation to 
his initial Air Force injury.  In my professional 
opinion, it is possible that he could have had 
chronic pain/weakness in the right knee/leg from 
his initial injury causing his fall in 2004.

Additional evidence in support of this claim includes the 
testimony of both the veteran and his spouse in January 2007.  
The veteran testified that an instance of right knee buckling 
caused him to fall of his ladder.  He denied any previous 
episodes of knee buckling.  His spouse testified to being 
present at the time of injury, and witnessing the veteran's 
right knee buckle.

A March 2007 VA examination, based upon review of the claims 
folder, found that the right knee showed no evidence of 
instability.  This examiner also found a discrepancy between 
the veteran's allegation that his fall was caused by right 
knee give-way and his medical records documenting that the 
ladder slipped on wet ground, as clearly noted above.  

The Board finds that the ER report cited above clearly 
conflicts with the veteran's recollection of events.  In this 
situation, after the evidence has been assembled, it is the 
Board's responsibility to evaluate all evidence of record.  
See 38 U.S.C.A. § 7104(a).  The Court calls upon the Board to 
make judgments as to the credibility of various forms of 
evidence.  Factors that may be considered include personal 
interest, internal consistency, facial plausibility, and 
consistency of the evidence with other evidence of record.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Pond v. 
West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  A lay statement may be made which 
relays the visible symptoms of a disease or disability, or 
the facts of observed situations or circumstances, after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence.  See Caldwell 
v, Derwinski, 1 Vet. App. 466, 469 (1991); Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).

After a review of the entire evidentiary record, the Board 
finds that the lay and medical evidence, as a whole, does not 
support the allegations by the veteran and his spouse that 
the veteran's fall from the ladder was due to the service 
connected right knee disability.  The most probative evidence 
regarding the circumstances of the event consists of 
statements made by the veteran to the attending emergency 
room physicians on the day of injury.  At that time, the 
veteran essentially reported he was working on a ladder which 
was resting on a wet surface, and that his fall occurred when 
the ladder "tilted and he fell."  None of the medical 
records associated with this hospitalization document any 
complaint of right knee give-way, or treatment for right knee 
symptoms.  The Board finds it to be unreasonable to find that 
the ER would mention a wet surface, but not mention that the 
veteran's knee gave out.  The Board finds that the more 
recent lay statements are not credible.  

In addition to the fact that the recent allegation of right 
knee give-way is inconsistent with the initial description of 
the event, the veteran's prior and subsequent medical history 
do not show any medical evidence of right knee instability or 
subluxation.  Notably, these allegations were also first 
presented in the context of seeking VA compensation.  

The Board places greater probative value and reliability to 
the circumstance of injury reported by the veteran to his 
treating physician on the day of his injury.  This statement 
was made while the events were fresh in his memory, and bears 
the indicia of reliability as it was made in the context of 
seeking appropriate medical treatment.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-
46 (many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

With respect to the medical statements by Drs. C.A., and 
W.A.F., the Board finds that such opinions hold no probative 
weight.  While the Board does not dispute the competency of 
these individuals to provide opinions with respect to medical 
diagnosis or etiology, such individuals are not shown to have 
personally witnessed the events in question, and have not 
provided any clinical findings supporting a conclusion that 
actual right knee weakness exists in the right leg.  
Essentially, these examiners are reiterating the veteran's 
reported history, which the Board rejects as factually 
untrue.  These opinions, therefore, are afforded no probative 
weight.  See Swann v. Brown, 5 Vet. App. 229 (1993) (doctor 
opinions based entirely on history provided by a claimant can 
be no better than facts alleged by the claimant); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion can be 
rejected if the based on a rejected factual basis).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hearing loss, lumbar 
spine disability, bilateral foot disability and right femur 
fracture.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

Increased rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

The veteran's service-connected residuals of right knee 
injury are evaluated by analogy as dislocated semilunar 
cartilage.  38 C.F.R. § 4.20.  The Rating Schedule provides 
that dislocated semilunar cartilage, with frequent episodes 
of "locking," pain and effusion into the joint warrants a 
20 percent evaluation.  This is the highest evaluation 
provided for this disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's right knee disability does not 
meet the criteria for a disability rating in excess of 20 
percent.  The Board finds that the right knee demonstrates no 
instability, subluxation or compensable limitation of motion

For example, the December 2003 VA compensation examination 
found that the veteran's right knee demonstrated 0 degrees of 
extension and 140 degrees of flexion with pain occurring at 
the end ranges of motion.  The examiner found that his range 
of motion was additionally limited by pain, which was the 
major functional impact.  His range of motion was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  VA compensation examination in April 2004 
measured right knee motion from 0 to 130 degrees.  A VA 
compensation examination in March 2007 found that the right 
knee demonstrated 0 degrees of extension and 100 degrees of 
flexion with pain on motion throughout the arc and stopping 
at the endpoint due to pain.  His private and VA clinical 
records record his complaint of right knee pain treated with 
Naproxen, but show no range of motion findings.  X-ray 
examinations confirm findings of degenerative arthritis in 
the patellofemoral joint.  Overall, this evidence provides 
highly probative evidence against an evaluation in excess of 
20 percent based upon limitation of motion under Diagnostic 
Codes 5260 and 5261.

The Board acknowledges the veteran's report of right knee 
pain during his examinations and before the undersigned 
Veterans Law Judge during a January 2008 hearing.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service connected right knee disability are 
contemplated in the current 20 percent rating assigned to the 
condition.  The December 2003 VA compensation examination 
found pain on motion of the right knee was the veteran's 
major functional impact, but that additional range of motion 
loss was not demonstrated on range of motion testing.  A VA 
compensation examination in March 2007 found that pain 
limited right knee motion to 100 degrees of flexion.  The 
veteran has described flare-ups of disability exacerbated by 
activity, ranging from occasional instances that lasted 30 
minutes in duration to daily episodes lasting all day.  
Overall, the competent medical evidence makes no indication 
that this service-connected disability causes functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
Simply stated, the veteran's pain does not limit the knee to 
a point where a higher evaluation would be warranted, even 
under Diagnostic Code 5003. 

Turning to the question of instability, the December 2003 VA 
compensation examination found that the veteran's right knee 
demonstrated locking pain, joint effusion and crepitus, which 
forms the basis for the current evaluation under Diagnostic 
Code 5258.  However, Drawer and McMurray tests were within 
normal limits.  VA examinations in April 2004 and March 2007 
also found no evidence of right knee instability of 
subluxation.  These examination reports provide highly 
probative evidence against consideration of a separate 
compensable evaluation under Diagnostic Code 5257.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain and instability sensations, but he is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
whether his right knee demonstrates instability or 
subluxation.  See Espiritu, supra.  As a result, his 
assertions cannot constitute competent medical evidence that 
his service connected right knee disability warrants an 
increased initial evaluation on any basis other than pain.

As noted above, the veteran has claimed that right knee 
instability caused him to fall off a ladder and result in a 
fracture of his right femur.  His spouse has testified to 
witnessing this instance of give-way.  In support of this 
claim, the veteran has submitted medical statements 
indicating that right knee weakness and pain caused him to 
fall off the ladder.  Significantly, none of these examiners 
provided any clinical findings demonstrating actual 
instability or subluxation of the right knee.  Rather, these 
examiners are merely reiterating the veteran's assertions.  
Further, the veteran's statement regarding this accident, as 
note above, have been found to be inaccurate. 

The Board places more probative weight to the findings of the 
medical examiners who have found no right knee instability or 
subluxation based upon actual physical examination of the 
right knee, rather than conjectural statements that are not 
supported by any clinical findings.

In sum, the Board finds that the persuasive medical evidence 
is against an evaluation in excess of 20 percent under any 
formulation of the rating criteria for any period of time 
during the appeal period.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Board is aware of the veteran's complaints as to the 
effects of his service-connected disability on his activities 
of daily living.  The Board, however, finds that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

With respect to the right knee disability claim, a pre-
adjudicatory RO letter dated in November 2003 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate the claim and the relative duties 
of the veteran and VA in developing the claim.  For example, 
he was notified that he could submit statements from other 
individuals who could describe in what manner his disability 
had become worse.  He could also submit medical evidence 
describing his symptoms, their frequency and severity, and 
other involvement.  In March 2006, he was advised of the 
criteria for establishing a disability rating and effective 
date of award.

With respect to the service connection claims, pre-
adjudicatory RO letters dated in November 2003 (hearing 
loss), February 2004 (feet and back disabilities) and 
November 2005 (right femur) advised the veteran of the types 
of evidence and/or information deemed necessary to 
substantiate the claims and the relative duties of the 
veteran and VA in developing the claims.  The November 2003 
and February 2004 letters requested to the veteran to send in 
the necessary evidence or to notify the RO if there was any 
other evidence or information that he believed would support 
his claims.  The November 2005 letter more explicitly advised 
the veteran to submit any evidence in his possession that 
would be pertinent to his claim.  A March 2006 RO letter 
advised the veteran of the criteria for establishing a 
disability rating and effective date of award in the event of 
an award of service connection.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the pre-adjudicatory 
notices do not fully comply with the VCAA requirements.  
However, the veteran's statements of record, to both VA 
examiners and the undersigned Veterans Law Judge, 
specifically speak to the effects that his right knee 
symptoms have upon his activities of daily living and his 
other bodily symptoms.  At the hearing, the veteran's 
representative positively indicated that all pertinent 
evidence had been associated with the claims folder.  
Additionally, the veteran has demonstrated an understanding 
of the evidentiary requirements by submitting medical 
opinions purporting to establish that events leading to his 
right femur fracture were due to an instance of weakness of 
the right knee disability.  

Overall, the veteran and his representative have demonstrated 
actual knowledge of the evidentiary requirements for all the 
claims on appeal.  On the facts of this case, the Board finds 
that the notice errors have not affected the essential 
fairness of the adjudications and have not resulted in any 
prejudicial harm to the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all private and VA 
medical records identified by the veteran as relevant to his 
claims on appeal.  The veteran submitted medical opinion in 
support of one of his claims and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  As addressed above, the 
Board finds that there have been no recurrent or persistent 
symptoms of the claimed disabilities since service and, other 
than the opinions related to the right femur disability, no 
competent evidence suggesting that the veteran's disabilities 
are related to service and/or proximately due to service 
connected disability.  As such, VA has no duty to obtain 
medical opinion as necessary to decide the claims.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
Nonetheless, the RO did obtain medical opinions on some 
aspects of the claims to assist in adjudication.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hearing loss is denied.

Service connection for low back disability is denied.

Service connection for bilateral plantar calcaneal heel 
syndrome is denied.

Service connection for right femur comminuted fracture is 
denied.

A disability rating greater than 20 percent for residuals of 
chip fracture of the right patella with degenerative joint 
disease, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


